Citation Nr: 1336266	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-18 012	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees, ankles, shoulders, and wrists, to include rheumatoid arthritis and/or post-traumatic arthritis.

2.  Entitlement to an initial compensable rating for a right leg calf injury, muscle group XI.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He is the recipient of the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As relevant to the Veteran's claim for service connection for arthritis, the Board observes that the RO originally characterized such as rheumatoid arthritis; however, in statements made during the course of the appeal, the Veteran has alleged entitlement to service connection for rheumatoid and post-traumatic arthritis.  The United States Court of Appeals for Veterans Claims has held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009). Therefore, as shown on the first page of this decision, the Board has recharacterized the issue on appeal as entitlement to service connection for arthritis, to include rheumatoid arthritis and/or post-traumatic arthritis.

In connection with his June 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer at the RO.  However, in July 2011, he withdrew such hearing request.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As relevant to the Veteran's claim for service connection for arthritis, he seeks service connection for a "whole body arthritic condition," to include arthritis of the knees, ankles, shoulders, and wrists, related to "143 paratroop jumps in service."  See June 2010 notice of disagreement.  

The Veteran's service treatment records (STRs) are negative for any complaints of, treatment for, or findings of arthritis.  However, the record shows that the Veteran is the recipient of the Purple Heart and Combat Infantryman Badge.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Id.; see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In the instant case, the Board finds the Veteran's report of paratroop jumping during service to be consistent with his combat service. 

The Veteran underwent a VA examination in March 2010 in order to determine whether his arthritis is related to his military service, to include his paratrooper jumps.  At such time, the examiner diagnosed the Veteran with rheumatoid arthritis of the shoulders, wrists, knees, and ankles.  The examiner provided a negative nexus opinion, stating that "[r]heumatoid arthritis is a natural occurring phenomenon [and] is not related to trauma or injury.  Consequently it is not likely related to his service-connected jumps or right leg injury."

In contrast, in a June 2010 letter, Dr. M.E. states that the Veteran "suffers from a combination of post-traumatic arthritis caused by injuries received while serving in Vietnam along with more recent rheumatoid arthritis which is not service related."  The letter provided no further explanation or analysis and is thus insufficient to establish a nexus between the Veteran's arthritis condition and his military service.  However, this letter states that the Veteran has a current diagnosis of post-traumatic arthritis-a condition which was not addressed by the March 2010 VA examiner.

Therefore, the Board finds that a remand is necessary in order to afford the Veteran another VA examination so as to address the current nature and etiology of his post-traumatic arthritis, to include whether such is related to his paratrooper jumps during military service.

Relevant to the Veteran's initial rating claim, he has been assigned an initial noncompensable rating for his service-connected right leg calf injury, muscle group XI.  He contends that his disability is more severe than what is represented by a zero percent rating.  The Board finds that a remand is required to obtain additional service records and afford the Veteran another VA examination.  

The Board initially notes that the record does not appear to contain complete records of the Veteran's in-service treatment of his leg wound.  His STRs relating to the treatment of his punji stake wound only contain a report on the date he was admitted to the field hospital, on July 2, 1967, when the wound was debrided, and when the wound was cleaned on July 11, 1967.  In a July 2012 Informal Hearing Presentation, the Veteran's representative contended that there were more treatment records that had not been associated with the file.  As muscle injury ratings are based, in part, on the initial characterization and treatment of a particular wound, it is necessary to ensure that the file contains the complete treatment history of the Veteran's punji stake wound.  Therefore, on remand, the agency of original jurisdiction (AOJ) should attempt to obtain records from the Veteran's treatment at the field hospital in July 1967, to include via a search under the facility name rather than his name.  In this regard, the Board notes that the July 2, 1967, admission report does not appear to clearly indicate the facility name; however, the Veteran was transferred from the 15th Medical Battalion.  Therefore, if possible, a search should be made of the field hospital that supported the 15th Medical Battalion.

Additionally, the Board observes that the Veteran was previously afforded a VA examination in March 2010 in connection with his underlying claim for service connection.  The examination report, which focused on whether the Veteran's injury was related to service, does not provide the necessary information to rate a muscle disability under 38 C.F.R. §§ 4.56 and 4.73.  In this regard, the examiner did not discuss the cardinal signs and symptoms of muscle disability such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  See 38 C.F.R. § 4.56(c).  On remand, the examiner should address the aforementioned signs and symptoms, as well as the extent of tissue loss and the degree to which there has been any loss of strength or endurance.  In addition, the March 2010 examination report discusses the Veteran's calf injury and ankle injury in the same report.  It is unclear whether some listed symptoms are attributable to the Veteran's service-connected calf injury, or his nonservice-connected ankle injury.  On remand, the examiner should, if possible, distinguish between the symptoms of these two conditions.  Furthermore, the examiner should discuss the nature and severity of any scar associated with the Veteran's service-connected muscle group disability.

The Board further notes that the Veteran's representative has argued that the Veteran should be awarded a separate compensable rating for a painful scar associated with his right calf disability.  Therefore, in the readjudication of the Veteran's initial rating claim, the AOJ should specifically consider whether such a rating is warranted. 

Finally, the record reflects that the Veteran seeks private and VA treatment for his claimed disabilities.  Therefore, while on remand, he should be given another opportunity to identify or submit any additional records for consideration in his claims.  Thereafter, all identified records, to include those from the VA facility in East Liverpool, Ohio, dated from April 2011 to the present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify or submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain VA treatment records from the VA facility in East Liverpool, Ohio, dated from April 2011 to the present. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's service records pertaining to his treatment for a punji stake wound to the right calf in July 1967 at a field hospital from any appropriate source.  In this regard, the Board notes that the July 2, 1967, admission report does not appear to clearly indicate the facility name; however, the Veteran was transferred from the 15th Medical Battalion.  Therefore, if possible, a search should be made of the field hospital that supported the 15th Medical Battalion.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's arthritis.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

After reviewing the claims file, the examiner should offer comments and an opinion addressing the following:

(A)  Identify all current arthritis conditions and the specific joints that such affect.  The examiner is asked to discuss the Veteran's prior diagnoses of post-traumatic arthritis and rheumatoid arthritis.

(B)  For each diagnosed arthritis condition of each joint, the examiner should offer an opinion as to whether it is at least as likely as not that such is caused by or related to the Veteran's military service, to include his paratrooper jumps.

(C)  For each diagnosed arthritis condition of each joint, the examiner should offer an opinion as to whether it is at least as likely as not that such manifested within one year of the Veteran's service discharge in January 1968.  If so, s/he should describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of such disorder.  The rationale for any opinion offered should be provided.

5.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's right leg calf injury, muscle group XI.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations associated with the Veteran's right leg calf injury, muscle group XI.  S/he should state whether the symptoms of muscle disability are slight, moderate, moderately severe, or severe.  In reaching this conclusion, the examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner should also describe the nature and severity of the Veteran's right leg scar(s), to include the size of such and whether such are deep, nonlinear, superficial, unstable, painful, or cause limitation of function.

The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's initial rating claim, the AOJ should specifically consider whether a separate compensable rating for a painful scar associated with such disability is warranted.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



